Case 1:15-cv-24442-JEM Document 229 Entered on FLSD Docket 10/29/2018 Page 1 of 2



                           UN ITED STA TES D ISTRICT CO URT FOR TH E
                                SO U TH ERN D ISTRICT O F FLO RID A
                                          M IA M ID IV ISION
                         C ase N um ber: 15-24442-C lV -M A R TINE Z-LO U lS

   JA IM E FA ITH ED M ON D SON ,eta1.,
          Plaintiffs,
   VS.

   VELVET LIFESTY LES,LLC,f/k/a
   VELVET LIFESTY LES,IN C .,d/b/a
   M IA M IV ELV ET,JOY D OR FM AN ,a/k/a
   JOY ZIPPER ,PRESID EN T O F V ELV ET
   LIFESTY LES,LLC and M Y THREE
   Y ORKIES LLC,
          oefendants.

           O RD ER A D O PTIN G IN PA R T M A G ISTR ATE JUD G E'S REPO R T A ND
                                   REC O M M EN DA T IO N

          THIS M A TTER w as referred to the Honorable Lauren Fleischer Louis, United States

   M agistrate Judge,to take a11necessary and proper action as required by 1aw w ith respectto all

   m atters relating to Defendants' Daubert M otion to Exclude the Reports and Testim ony of

   Plaintiffs'ExpertsStephen Chamberlin and Martin Buncher(ECF No.2071. M agistrateJudge
   Louissubsequently issued a Reportand Recommendation (ECF No.2271,recommending that
   Defendants' D aubert M otion to Exclude the Reports and Testim ony of Plaintiffs' Experts

   Stephen Chamberlin and Martin Buncher(ECF No.204)beDENIED asuntimely.ThisCourt
   hasreviewedtheentiretileand record.To date,neitherparty hastiled objectionsto M agistrate
   JudgeLouis'Reportand Recommendation.The deadline to file objectionswith thisCoul'twas
   on O ctober 9,2018.

          A ftercarefulconsideration,itishereby'
                                               .

          A DJU DG ED that United States M agistrate Judge Louis' Report and R ecom m endation

   (ECFNo.2271isAFFIRM ED andADOPTED.Accordingly,itis:
Case 1:15-cv-24442-JEM Document 229 Entered on FLSD Docket 10/29/2018 Page 2 of 2



          A DJU D G ED thatD efendants'D aubertM otion to Exclude the Reports and Testim ony of

   Plaintiffs'Experts Stephen Chamberlin and M artin Buncher (ECF No.2041 is DENIED as
   untim ely.

          DONEANDORDEREDinChambersatMiami,Florida,thisR$'dayofOctober,2018.

                                                                      ç
                                                    JO SE E. M / RTINEZ       ,
                                                                              .
                                                                              j
                                                    UN ITED       TES D ISTRICT JUD G E
   Copiesprovided to:
   M agistrate Judge Louis
   A 11CounselofRecord
